                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 JULIUS T. MOORE,

               Plaintiff,

                      v.                         CAUSE NO. 1:20-CV-385-WCL-SLC

 FORT WAYNE CITY OF and FORT
 WAYNE POLICE DEPARTMENT,

               Defendants.

                                 OPINION AND ORDER

      Julius T. Moore, a prisoner without a lawyer, filed this lawsuit while detained at

the Noble County Jail, complaining about events surrounding an arrest and detention

in Fort Wayne, Indiana. ECF 1. “A document filed pro se is to be liberally construed, and

a pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

      Moore alleges that he was suicidal when arrested, and neither the arresting

officers nor anyone else who searched him discovered a loaded firearm tucked in his

waistband. He says he possessed the firearm upon arrest, throughout an interview at

the Fort Wayne Police Department, and then for four days of his detention in the Allen
County Jail. He is suing for the mental anguish he suffered from being suicidal while in

possession of a loaded firearm and for the risk the firearm posed to his health.

       In this lawsuit, Moore is suing the City of Fort Wayne and the Fort Wayne Police

Department. In another lawsuit, Moore sues the Allen County Sheriff and the Allen

County Commissioners based on the same set of facts. See Moore v. Gladieux, 1:20-cv-

386-WCL-SLC (N.D. Ind. filed Nov. 2, 2020). Here, because the events involving the city

defendants happened after Moore was arrested but before any probable cause hearing

took place, the Fourth Amendment’s objective reasonableness standard applies. See

Pulera v. Sarzant, 966 F.3d 540, 549 (7th Cir. 2020). That standard “requires that arrestees

receive reasonable care . . ..” Id. at 554. Reasonableness “must be determined in light of

the totality of the circumstances.” Id. at 550.

       It is not necessary, however, for the court to determine whether Moore has

plausibly alleged a Fourth Amendment claim because he did not allege a cognizable

injury under § 1983. A necessary element of a constitutional tort is “that the officer’s

act . . . caused any injury.” Whitlock v. Brueggemann, 682 F.3d 567, 582 (7th Cir. 2012).

“[T]here is no tort—common law, statutory, or constitutional—without an injury, actual

or at least probabilistic.” Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013). Although

Moore alleges that he was suicidal, he did not actually try to kill himself. And the

“mental anguish” he says he suffered by having access to a loaded firearm while

suicidal does not constitute an injury he can sue for under § 1983. Cf. Babcock v. White,

102 F.3d 267, 272 (7th Cir. 1996) (“[I]t is the reasonably preventable assault itself, rather




                                                  2
than any fear of assault, that gives rise to a compensable claim under the Eighth

Amendment.”).

       Furthermore, even if the mental anguish were a sufficient injury, neither of the

named defendants could be held responsible. He sues the City of Fort Wayne and the

Fort Wayne Police Department. The police department is not a person or a policy-

making unit of government that can be sued for constitutional violations under § 1983

and must be dismissed. See Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011)

(concluding municipal police departments in Indiana are not a suable entity); Norman v.

City of Evanston, 176 F. App’x 666, 667 (7th Cir. 2006) (“The police department is not a

separate entity that can be sued under § 1983, so we have substituted the City of

Evanston as the institutional defendant.”). As for the City of Fort Wayne, it cannot be

held liable under § 1983 simply for the acts of its employees. See Howell v. Wexford Health

Sources, 987 F.3d 647, 654 (7th Cir. 2021). Section 1983 imposes liability only on those

personally involved in a constitutional violation. See Burks v. Raemisch, 555 F.3d 592, 594

(7th Cir. 2009) (“Liability depends on each defendant’s knowledge and actions, not on

the knowledge or actions of persons they supervise.”). And so, the city’s liability must

be based on an act or omission attributable to the city as a whole. See Monell v.

Department of Social Services, 436 U.S. 658 (1978). The city itself must have

unconstitutional policies or practices that caused the injury. See J.K.J. v. Polk Cnty., 960

F.3d 367, 377 (7th Cir. 2020). Nothing in the complaint suggests there is a pattern or

practice of the officers in Fort Wayne Police Department conducting inadequate

searches.


                                              3
       This complaint does not state a claim for which relief can be granted.

Nevertheless, Moore may file an amended complaint if he has additional facts which he

believes would state a claim because “[t]he usual standard in civil cases is to allow

defective pleadings to be corrected, especially in early stages, at least where amendment

would not be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). To

file an amended complaint, he needs to use the court-approved form and should

explain in his own words what happened, when it happened, where it happened, who

was involved, and how he was personally injured by the events that transpired,

providing as much detail as possible. After he properly completes that form addressing

the issues raised in this order, he needs to send it to the court.

       For these reasons, the court:

       (1) DISMISSES the Fort Wayne Police Department;

       (2) DIRECTS the clerk to write this cause number on a blank Pro Se 14 (INND

Rev. 2/20) Prisoner Complaint form and send it to Julius T. Moore;

       (3) GRANTS Julius T. Moore until July 23, 2021, to file an amended complaint;

and

       (4) CAUTIONS Julius T. Moore if he does not respond by the deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the

current complaint does not state a claim for which relief can be granted.

       SO ORDERED on June 21, 2021.

                                                  s/William C. Lee
                                                  JUDGE WILLIAM C. LEE
                                                  UNITED STATES DISTRICT COURT


                                              4
